Citation Nr: 1747121	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for a psychiatric condition.

2. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran's psychiatric condition has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; total occupational and social impairment due to a psychiatric condition has not been shown.

2. The Veteran is in receipt of service connection for mood disorder (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated as noncompensable). His combined rating is 70 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent a psychiatric condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411.

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Psychiatric Condition

The Veteran contends that his psychiatric condition warrants a total, 100 percent rating. For the forthcoming reasons, the Board finds an increase not warranted.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is in receipt of a 70 percent rating for a psychiatric condition from April 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's condition most nearly approximates impairment warranting the currently assigned 70 percent rating

In July 2013, the Veteran underwent a psychiatric examination with a private examiner. The examiner determined the Veteran suffered from poor hygiene, depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, flattened affect, difficulty in establishing and maintaining effective social relationships, difficulty adapting to stressful circumstances, suicidal ideation, intermittent inability to perform abilities of daily living, and persistent delusions or hallucinations.

The Veteran informed the examiner he maintained a social relationship with one friend and his wife, and he was unable to accomplish any household duties. The examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking and/or mood.

In September 2013, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. He suffered from the following symptoms: depressed mood, anxiety, panic attacks, mild memory loss, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships

In July 2016, an examiner determined the Veteran was unable to work due to the aggregation of his service-connected disabilities.

In June 2016, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with deficiencies in most areas. The Veteran informed the examiner that he slept most of the day but was able to accomplish many chores before his wife returned from work. He stated that he had a few close friends.

The Veteran suffered from the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In April 2017, the Veteran underwent an additional C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran informed the examiner that he enjoyed a good relationship with his wife and accomplished many chores around the house such as washing dishes, emptying the trash, and mowing the lawn. In his free time, the Veteran enjoyed close relationships with several friends. The Veteran denied having problems getting along with people he is close to, maintaining his friendships, or getting along with people he does not know. The Veteran reported experiencing a variety of positive emotions in approaching situations, helping his friends, and maintaining relationships.

The Veteran suffered from the following symptoms: depressed mood, anxiety, mild memory loss.

In the aggregate, the Veteran's C&P examinations and private assessments demonstrate that the Veteran continues to maintain social relationships with family and friends and perform household chores. Thus, the Veteran does not demonstrate total social impairment, the necessary criterion for the higher 100 percent rating. As noted above, the Veteran continues to maintain relationships with his wife and friends and enjoy chores and outings with those individuals. Although the assessment from the private examiner stated that the Veteran suffered from persistent delusions or hallucinations, and suicidal ideation, there is no other evidence of psychosis or suicidal ideation in the record. Accordingly, the Board finds that the Veteran's psychiatric symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100 percent rating.

In sum, the evidence demonstrates that the overall impairment caused by the Veteran's psychiatric condition more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire appeal period.  Total occupational and social impairment due solely to psychiatric symptomatology has not been established.  And total occupational impairment is addressed below.

TDIU

The Veteran contends that his service-connected disabilities-particularly his mood disorder-render him unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is in receipt of service connection for mood disorder (rated as 70 percent disabling); tinnitus (rated as 10 percent disabling); and bilateral hearing loss (rated as noncompensable). Thus, he meets the schedular criteria under 38 C.F.R. § 4.16(a).  After reviewing the record, the Board finds that the Veteran's occupational background, medical history, lay testimony, and the reports from VA examinations demonstrate that he is unemployable.  Notably, the Veteran has been in receipt of SSA disability benefits since 2003. Although this is not dispositive of the issue at hand, additional evidence of record indicates that his service-connected mood disorder is significantly debilitating. In sum, when resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Consequently, a TDIU will be granted.


ORDER

Entitlement to a rating in excess of 70 percent for a psychiatric condition is denied.

Entitlement to a TDIU is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


